Response to Amendment
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a Final Office Action in response to communications received on 11/30/2021.  Claims 2, 10, 16 and 18 are currently pending and have been examined.  Claims 1, 3-9, 11-15, 17, 19 and 20 have been amended.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as constituting subject matter that is
ineligible for patenting.

Step 1:
Claims 1, 9 and 17 fall within 35 U.S.C. 101 because the claimed invention is directed to one of the four statutory categories, namely a machine and a process, which constitute statutory categories of eligible subject matter for obtaining a patent.  Claims 1, 9 and 17 are directed to an abstract idea on the grounds set out in detail below.



Step 2A Prong 1:
Claim 1 recites, in part, providing pre-service client navigation, comprising:
receive ... a message from a service provider, wherein the message includes data specifying at least one upcoming service for a client; generate ... a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider; generate ... a first elasticity estimate corresponding to the first estimate based at least in part on the service information, wherein the first elasticity estimate calculates a probability that the first estimate will change and a range within which the first estimate is likely to change, the first elasticity estimate determined based at least in part on a first plurality of factors; store the first estimate and the first elasticity estimate in a data store; transmit ... a notification ... wherein the notification includes a link to access the first estimate and the first elasticity estimate; receive an indication of a selection to access the client navigation system; generate ... including the first estimate, the first elasticity estimate, and the first plurality of factors for navigating the client through a pre-service workflow prior to the client receiving the at least one upcoming service; electronically detect updated service information associated with the client from the service provider, wherein the updated service information indicates a change in a treatment method associated with the at least one upcoming service for the client, wherein the change in a treatment method meets at least one predetermined criteria; generate ... a second estimate for the client responsibility amount and a second estimate elasticity corresponding to the second estimate, the second elasticity estimate determined based at least in part on a second plurality of factors different from the first plurality of 

These steps amount to a mathematical calculation, which constitute a specific type of abstract idea, since the steps are determining and calculating an estimate amount. Fundamentally, the steps are being determined through the application of a mathematical calculation. Additionally, these steps also amount to organizing human activity, which constitute a specific type of abstract idea. Fundamentally, the steps are that of organizing human activity, and, more specifically, the steps fall within the subcategory of fundamental economic principles or practices, including such steps as "generate ... an estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider," which constitute insurance practices (See the Background section of the Specification at [0002], which describes the estimating patient financial responsibilities as a fundamental economic practice).

Independent claims 9 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis. Accordingly, Claims 2-8, 10-16 and 18-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims therefore recite elements that fall within the scope of an abstract idea.


Step 2A Prong 2:
A. Instructions to implement the Judicial Exception. MPEP 2106.05(f)
The claim limitations of Claim 1, including a system for providing pre-service
client navigation, comprising: at least one processing device; and at least one

by the at least one processing device, cause the system to: receive, by a
message processor; generate, by an estimator; generate, by the estimator; store
the first estimate and the first elasticity estimate in a data store; transmit, by a client navigation system, a notification to a communication device of the client ... the client navigation system; generate a first user interface constitute additional elements under Step 2A Prong 2.


Claims 1, 9 and 17 of the instant Application recite elements which include a processor and storage device having a message processor, an eligibility verifier, an estimator, a data store, a client navigation system, and a user interface.  Each of these computer elements is recited at a high level of generality (e.g., a generic computer performing generic computer functions, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, since each computer element of Claim 1 of the instant Application, including "... at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: receive, by a message processor ... and generate, by an estimator ... a communication device of the client ..." serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).  Accordingly, merely reciting computing elements as tools, (e.g., generally linking), to implement the abstract idea is not sufficient to integrate the abstract idea into a practical application.



The above claims, as a whole, are therefore directed to an abstract idea.

Step 28:
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:


Well-Understood, Routine, Conventional Activity. 2106.05(d).

The claim limitations of Claim 1, including a system for providing pre-service client navigation, comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: receive, by a message processor; generate, by an estimator; generate, by the estimator; store the estimate and the elasticity estimate in a data store; and a communication device of the client transmit, by a client navigation system, a notification to a communication device of the client; the client navigation system; and generate a user interface constitute additional elements under the well-understood, routine, conventional activity rationale (Paragraphs [0087]-[0095] of the Specification of the instant Application are directed toward the structural components and their functions as being well-understood, routine and conventional activity; MPEP 2106.05(d)).


The limitations of Claim 1, including “ ... obtain, by an eligibility verifier, eligibility benefits data for the client from a payer system corresponding to the client; ... transmit, by a client navigation system, a notification to a communication device of the client, wherein the notification includes a link to access the estimate and the elasticity estimate; ... generate a first user interface including the first estimate, the first elasticity estimate, and the first plurality of factors for navigating the client through a pre-service workflow prior to the client receiving the at least one upcoming service ...” constitute well-understood, routine and conventional activity (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.


Therefore, these elements of the limitations constitute well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application.



The claimed invention is directed to a data set and providing an output of data without significantly more.  The claims recite “... providing pre-service client navigation, comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, 

Thus, taken alone or in combination, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Their collective functions merely provide conventional computer implementation.


Dependent Claims:
Claim 2 recites wherein the message from the service provider comprises a message sent to the system responsive to: the at least one upcoming service being ordered by the service provider; or the at least one upcoming service being scheduled by the service provider. These limitations fall within the   scope of the abstract idea as set out above.

Claim 3 recites wherein in generating the elasticity estimate, the estimator is configured to determine the first elasticity estimate based at least in part on an identification of one or more trigger points associated with the first estimate, wherein the one or more trigger points are associated with the estimate, wherein the one or more trigger points are associated with factors that have been learned, by a machine learning algorithm to affect previously-generated estimates.  These limitations fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to (identifying data points for use in generating a cost estimate; provide pre-qualification during a cost-estimation phase of patient processing, Abstract; when the lender's terms and the originally offered terms differ, the estimate analyzer 120 will use the difference to adjust how it provides estimates in the future from the corresponding lender, for example, by a machine learning approach (Q-learning, Analysis of Variance (ANOVA), State Action Reward State Action (SARSA), etc., [0043]) and US 2016/0203279 A 1 to Srinivas, et al. (hereinafter 'Srinivas') (system and method to estimate reduction in lifetime out-of-pocket expenses to the insured and direct cost to the insurer with an incentive-based plan ... , Abstract, [0003]; ... an algorithm for providing differential analysis of predicted life-time costs and predicted cost reductions ... , [0034]) references.

Claim 4 recites wherein in learning the one or more trigger points, the estimator is configured to identify, for previously-generated estimates, factors that: affect a difference between a service ordered or scheduled for an associated client; and affect a difference between an estimated client responsibility amount and a final cost of the service that is actually billed to the client.  These limitations fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to implement generating the elasticity estimate (e.g., the abstract idea).

(identifying data points for use in generating a cost estimate; provide pre-qualification during a cost-estimation phase of patient processing, Abstract; when the lender's terms and the originally offered terms differ, the estimate analyzer 120 will use the
difference to adjust how it provides estimates in the future from the corresponding lender, for example, by a machine learning approach (Q-learning, Analysis of Variance (ANOVA), State Action Reward State Action (SARSA), etc., [0043]) and Srinivas (system and method to estimate reduction in lifetime out-of pocket expenses to the insured and direct cost to the insurer with an incentive-based
plan ... , Abstract, [0003]; ... an algorithm for providing differential analysis of predicted life-time costs and predicted cost reductions ... , [0034]) references.

Claim 6 recites wherein the notification is embodied as at least one of: a text message that can be received by a text messaging application operating on the client's communication device and displayed or played audibly to the client; or a push notification that can be received by an application operating on the client's communication device or system and displayed or played audibly to the client. These limitations fall within the scope of an abstract idea as set out above.  The limitations of Claim 6, including "a text message that can be received by a text messaging application," constitute additional elements, where under the practical application analysis, these elements constitute merely generally linking elements.  Under the significantly more analysis, the prior art of record well-understood, routine, (the claim approval time may not exceed 2 hours, and the cardholder may receive instant load notification text messages, emails, and/or the like, [00181), as well as the US 8,682,688 B1 to Coluni, et al. (hereinafter 'Coluni') reference ( ... the alters are displayed in order of medical severity, for example most severe to least severe.  Alert text should provide a message that is in layman's terms. Alerts that have text referring to a specific test, lab result, condition or healthcare term provide a pop-up or rollover message with a short description about that term ... , Col. 14, Lines 22-29).  Claim 6 also recites the additional element of a client computing device
which is analyzed in the same manner as presented in Claim 1, supra.

Claim 7 recites wherein the system is further configured to: transmit a second notification to the client communication device, wherein the second notification includes a link to access the second estimate and the second elasticity estimate.  These limitations fall within the scope of an abstract idea as set out above.  Claim 7 also recites the additional element of the client communication device which is analyzed in the same manner as presented in Claim 6, supra.

Claim 8 recites wherein in generating the user interface, the system is configured to provide a single portal that interfaces one or more workflow systems, wherein the one or more workflow systems include one or more of: a scheduling system; a payment system; and a financial assistance screening system.  The limitations of Claim 8, including "generating the user interface, the system is configured to provide a unified portal that interfaces one or more workflow systems, wherein the one or more workflow systems include one or more of: a scheduling system; a payment system; and a financial assistance screening system," constitute additional elements, where these limitations are considered to (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application).

Claim 10 recites wherein receiving the message from the service provider comprises receiving the message responsive to the at least one upcoming service being ordered or scheduled for the client by the service provider.  These limitations fall within the scope of an abstract idea as set out above.

Claim 11 recites wherein generating the first elasticity estimate comprises: identifying one or more trigger points associated with the first estimate, wherein the one or more trigger points are associated with factors that have been learned, by a machine learning algorithm, to affect previously-generated estimates; calculating the probability that the first estimate will change based on the one or more identified trigger points; and calculating the range within which the first estimate is likely to change based on the one or more identified trigger points.  These limitations fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to implement generating the elasticity estimate (e.g., the abstract idea).  Claim 11 further includes the additional element of "a machine learning algorithm."  Under the practical application analysis, this additional element merely generally links the claimed invention to a particular technological environment or field of use.  Under the significantly more analysis, the prior art of record indicate that a machine learning (identifying data points for use in generating a cost estimate; provide pre-qualification during a cost-estimation phase of patient processing, Abstract; when the lender's terms and the originally offered terms differ, the estimate analyzer 120 will use the difference to adjust how it provides estimates in the future from the corresponding lender, for example, by a machine learning approach (Q-learning, Analysis of Variance (ANOVA), State Action Reward State Action (SARSA), etc., [0043]) and Srinivas (system and method to estimate reduction in lifetime out-of-pocket expenses to the insured and direct cost to the insurer with an incentive-based plan ... , Abstract, [0003]; ... an algorithm for providing differential analysis of predicted life-time costs and predicted cost reductions ... , [0034]) references.

Claim 12 recites wherein learning the one or more trigger points comprises analyzing historical data including the previously-generated estimates for identifying one or more factors that: affect a difference between a service corresponding to a previously-generated estimate of the previously-generated estimates for an associated client and a service that is actually provided to the associated client; and affect a difference between an estimated client responsibility amount corresponding to the previously-generated estimate and a final cost of the service that is actually billed to the client.  These limitations fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to implement generating the elasticity estimate (e.g., the abstract idea).

Claim 13 recites wherein generating a user interface including the first estimate and the first elasticity estimate comprises displaying one or more of: an indication of the probability that the first estimate will change; an indication of the range within which the first estimate is likely to change; and information corresponding to the one or more trigger points.  These limitations fall within the scope of an abstract idea as set out above.

Claim 14 recites wherein transmitting a notification to a communication device of the client comprises at least one of: transmitting a text message that can be received by a text messaging application operating on the client's communication device and displayed or played audibly to the client; or transmitting a push notification that can be received by an application operating on the client's communication device or system and displayed or played audibly to the client.  The limitations of Claim 14, including "a text message that can be received by a text messaging application," constitute additional elements, where under the practical application analysis, these elements constitute merely generally linking elements.  Under the significantly more analysis, the prior art of record well-understood, routine, and conventional analysis, the prior art of record indicates that text messages and text messaging is well-understood, routine, and conventional, as evidenced by the US 2014/0379361 A 1 to Mahadkar, et al. (hereinafter 'Mahadkar') reference (the claim approval time may not exceed 2 hours, and the cardholder may receive instant load notification text messages, emails, and/or the
like, [0018]), as well as the US 8,682,688 B1 to Coluni, et al. (hereinafter 'Coluni') reference ( ... the alters are displayed in order of medical severity, for example most severe to least severe. Alert text should provide a message that is in layman's terms. Alerts that have text referring to a specific test, lab result, condition or healthcare term provide a pop-up or rollover message with a short description about that term ... , Col. 14, Lines 22-29).  Claim 6 also recites the additional element of a client computing device which is analyzed in the same manner as presented in Claim 1, supra.

Claim 15 recites further comprising: transmitting a second notification to the client communication device, wherein the second notification includes a link to access the second estimate and the second change elasticity estimate.  These limitations fall within the scope of an abstract idea as set out above, since these limitations merely constitute instructions to implement generating the supra.

Claim 16 recites wherein generating the user interface comprises including, in the user interface, one or more interfaces to one or more workflow systems, the one or more workflow systems including one or more of: a scheduling system; a payment system; and a financial assistance screening system. The limitations of Claim 16, including "... generating the user interface comprises including, in the user interface, one or more workflow systems, wherein the one or more workflow systems including one or more of: a scheduling system; a payment system; and a financial assistance screening system," constitute additional elements, where these limitations are considered to be well-understood, routine and conventional (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)).  Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application).

Claim 18 recites wherein in using the client navigation system to generate the user interface, the client navigation system is configured to include, in the user interface, one or more interfaces to one or more workflow systems, the one or more workflow systems including one or more of: a scheduling system; a payment system; and a financial assistance screening system.  The limitations of Claim 18, including "... wherein in using the client navigation system to generate the use interface, the client (where the courts have recognized that receiving or transmitting data over a network, e.g., using the Internet to gather data, are well-understood, routine, and conventional functions when they are claimed in a merely generic manner; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014 (computer receives and sends information over a network); MPEP 2106.05(d)). Therefore, these elements of the limitations only amount to well-understood, routine and conventional activity, and are accordingly not sufficient to integrate the abstract idea into a practical application).

Claim 19 recites wherein: in using the estimator to generate the first elasticity estimate, the estimator is configured to determine the first elasticity estimate based at least in part on an identification of one or more trigger points associated with the first estimate, wherein the one or more trigger points are associated with factors that have been learned, by a machine learning algorithm, to affect previously-generated estimates; and in using the estimator to learn the one or more trigger points, the estimator is configured to identify, for a previously-generated estimates, factors that: affect a difference between a service ordered or scheduled for an associated client and a service that is actually provided to the associated client; and affect a difference between the estimate of the client responsibility amount and a final cost of the service that is actually billed to the client.  These limitations fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to implement generating the elasticity estimate (e.g., the abstract idea). Claim 19 further (identifying data points for use in generating a cost estimate; provide pre-qualification during a cost-estimation phase of patient processing, Abstract; when the lender's terms and the originally offered terms differ, the estimate analyzer 120 will use the difference to adjust how it provides estimates in the future from the corresponding lender, for example, by a machine learning approach (Q-learning, Analysis of Variance (ANOVA), State Action Reward State Action (SARSA), etc., [0043]) and Srinivas (system and method to estimate reduction in lifetime out-of-pocket expenses to the insured and direct cost to the insurer with an incentive-based plan ... , Abstract, [0003]; ... an algorithm for providing differential analysis of predicted life-time costs and predicted cost reductions ... , [0034]) references.

Claim 20 recites wherein the computer readable instructions, which when executed by the processing unit are further configured to: use the estimator to: use the client navigation system to transmit a second notification to the client communication device, wherein the second notification includes a link to access the second estimate and the second elasticity estimate.  The limitations of “... wherein the second notification includes a link to access the second estimate and the second elasticity estimate” fall within the scope of an abstract idea as set out above, since the limitations merely constitute instructions to implement generating the elasticity estimate (e.g., the abstract idea).  Claim 20 further includes the additional elements of “... wherein the computer readable instructions, which when executed by the processing unit are further configured to: use the estimator to: use the client navigation system to transmit a second notification to the client communication device ....”  Under the Claim 20 also recites the additional element of the client communication device which is analyzed in the same manner as presented in Claim 6, supra.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant’s arguments filed 11/30/2021 have been fully considered but they are not persuasive.

Applicant’s Remarks: 35 USC § 112(b)
The Examiner has determined that the amendments satisfactorily address the rejections of Claims 5 and 8.  The Examiner has withdrawn the rejections of Claims 5 and 8 under 35 USC § 112(b).

The Examiner has determined that the amendments satisfactorily address the rejection of Claim 11.  The Examiner has withdrawn the rejection of Claim 11 under 35 USC § 112(b).


	Applicant’s Remarks: Specification Objections
The Examiner has determined that the amendments satisfactorily address the objections to the Specification and Claims 9, 17 and 19.  The Examiner has withdrawn the objections to the Specification and Claims 9, 17 and 19.


	Applicant’s Remarks: 35 USC § 101
The Examiner first asserts that the rejection above has been updated to consider the claims as amended.  The Examiner also asserts that further review and consideration determined the claims still are rejected under 35 USC § 101, as the Examiner does not find Applicant’s arguments persuasive.

With respect to Applicant’s remarks that ‘the claims do not recite a method of organizing human activity or mathematical concepts,’ the Examiner asserts that Amended Claim 1 of the instant Applicant recites, in part, ‘... providing pre-service client navigation, comprising: ... receive ... a message from a service provider, wherein the message includes data specifying at least one upcoming service for a client; generate ... a first estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider; and generate ... an elasticity estimate corresponding to the first estimate based at least in part on the service information, wherein the first elasticity estimate calculates a probability that the first estimate will change and a range within which the first estimate is likely to change, the first elasticity estimate determined based at least in part on a first plurality of factors; store the first estimate and the first elasticity estimate in a data store; transmit ... a notification ... wherein the notification includes a link to access the first estimate and the first elasticity estimate; receive an indication of a
selection to access ... ; and generate ... including the first estimate and the first elasticity estimate, and the first plurality of factors for navigating the client through a pre-service workflow prior to the client receiving the at least one upcoming service; electronically detect updated service information associated with the client from the service provider, wherein the updated service information indicates a change in a treatment method associated the at least one upcoming service for the client, wherein a 

The Examiner maintains the assertion that these steps amount to a mathematical calculation, which constitute a specific type of abstract idea, since the steps are determining and calculating an estimate amount.  Fundamentally, the steps are being determined through the application of a mathematical calculation.  Additionally, the Examiner maintains the assertion that these steps also amount to organizing human activity, which constitute a specific type of abstract idea.  Fundamentally, the steps are that of organizing human activity, and, more specifically, the steps fall within the subcategory of fundamental economic principles or practices, including such steps as "... generating ... an estimate of a client responsibility amount for the at least one upcoming service by using the eligibility benefits data, the message data, and service information corresponding to the service provider ...," which constitute insurance practices (See the Background section of the Specification at [0002], which describes the
estimating patient financial responsibilities as a fundamental economic practice).

Independent claims 9 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis.    Accordingly, Claims 2-8, 10-16 and 18-20 likewise are maintained as being rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.
The above claims therefore recite elements that fall within the scope of an abstract idea.

MPEP 2106.04(d).  Particularly, the claim limitations of the instant Application do not constitute “... an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.04(d), 2106.014(d)(1), 2106.05(a)); applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (MPEP 2106.04(d), 2106.04(d)(2)); implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.04(d), 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (MPEP 2106.04(d), 2106.05(c)); or applying or suing the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.04(d), 2106.05(e)).  More specifically, Examiner has determined that the recited additional elements analyzed under Step 2A Prong 2 merely recite computing elements MPEP 2106.05(f)).


Claims 1, 9 and 17 of the instant Application recite elements which include a processor and storage device having a message processor, an eligibility verifier, an estimator, a data store, a client navigation system, a user interface, and a computer-readable storage device including computer readable instructions, which when executed by a processing unit.

Each of these computer elements is recited at a high level of generality (e.g., a generic computer performing generic computer functions, a generic processor, generic storage device, generic user interface, generic computer-readable storage device including computer readable instructions, etc.), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Since each computer element of Claim 1 of the instant Application, including "a system for providing pre-service client navigation, comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: receive, by a message processor ... an eligibility verifier ... generate, by an estimator ... generate, by the estimator ... store the first estimate and the first elasticity estimate in a data store; ... by a client navigation system, a notification to a communication device of the client ... the client navigation system ... generate a first user interface ... [and] generate a second user interface ...” serve as just a generic computer element being used as a tool to perform the functions described above as the abstract idea (MPEP 2106.05(f)).

Moreover, MPEP 2106.04(d) indicates relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application, where limitations that the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include ‘an improvement in the functioning of a computer, or an improvement to other technology or technical field’ (MPEP 2106.04(d)(1); 2106.05(a)), ‘applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition’ (MPEP 2106.04(d)(2)), ‘implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim’ (MPEP 2106.05(b)), ‘effecting a transformation or reduction of a particular article to a different state or thing’ (MPEP 2106.05(c)), or ‘applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  The courts have also identified limitations that did not integrate a judicial exception into a practical application, including ‘generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).

Independent claims 9 and 17 recite similar limitations and are also directed to an abstract idea under the same analysis.  Accordingly, Claims 2-8, 10-16 and 18-20 likewise are rejected under 35 U.S.C. 101 due to their dependency upon the aforementioned claims.

The above claims, as a whole, are therefore directed to an abstract idea.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2016/0125149 A 1 (ABRAMOWITZ), which is directed toward filtering client data and information to produce customized data based on an individual's identity and type of insurance policy, where the data sources are real-time data sources which are continuously updated; US 2014/0149135 A 1 (BOERGER, et al.), which is directed toward a method for estimating an expected payment associated with a medical service for a patient based on a set of data, which includes payments for similar medical
services provided to a population of individuals; US 8,682,688 B1 (COLUNI, et al.), which is directed toward a consumer healthcare portal which provides a client consumer messaging capabilities that facilitate automatic transmission of personalized healthcare communications that are focused on changing consumer behavior; US 2016/0203279 A1 to Srinivas, et al. (hereinafter 'Srinivas'), which is directed toward an on-demand and real-time evidence based cost modeling and predictive analysis system, and a financial incentives based plan to reduce healthcare costs; US 2011/0071854 A1 to Medeiros, et al. (hereinafter 'Medeiros'), which is directed toward a system and method for estimating
health plan members' out-of-pocket payments, while providing an accurate real-time estimate of the member's out-of-pocket responsibility; US 2009/0326976 A1 to Morris (hereinafter 'Morris'), which is directed toward a method and apparatus for predicting a health benefit for an individual, where a .  


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C.W./
Examiner, Art Unit 4183

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626